



COURT OF APPEAL FOR ONTARIO

CITATION: Solomon v. Abughaduma, 2019 ONCA
    737

DATE: 20190919

DOCKET: C65534

Paciocco, Harvison Young and
    Zarnett JJ.A.

BETWEEN

Albert Solomon

Plaintiff (Respondent)

and

Read Mohamed Ali Abughaduma
, The Scarborough Hospital, General Site; John Doe and Jane Doe

Defendants (
Appellant
)

Anu Koshal and Natalie V. Kolos, for
    the appellant Read Mohamed Ali Abughaduma

Albert Solomon,
    acting in person

Shantona Chaudury
    and Brodie Noga, appearing as
amicus curiae

Heard:
August 14, 2019

On appeal from the judgment of Justice Janet
    Wilson of the Superior Court of Justice, dated May 28, 2018,
with reasons reported at 2018 ONSC 3287, 49
    C.C.L.T. (4th) 125.

COSTS ENDORSEMENT


[1]

This costs endorsement is further to this
    courts decision, released August 29, 2019. Mr. Solomon advises that he is
    abandoning his right to seek costs under Rule 58.06. The appellant and
amicus
advise that they have reached an agreement on the costs of the appeal. As
    agreed by the parties,
amicus
is entitled to its costs, fixed in the
    total amount of $40,000, inclusive of disbursements and all applicable taxes.


David M. Paciocco J.A.
Harvison Young J.A.
B. Zarnett J.A.


